IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00111-CR

THE STATE OF TEXAS,
                                                            Appellant
v.

TRAVIS LAYTON SPIVEY,
                                                            Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-2107-C1


                           MEMORANDUM OPINION


      Appellee, Travis Layton Spivey, was indicted for possessing four grams or more,

but less than 200 grams, of methamphetamine. See TEX. HEALTH & SAFETY CODE ANN. §

481.115(d). Prior to trial, Spivey filed a motion to suppress evidence obtained during a

traffic stop that resulted in the discovery of methamphetamine. The court granted the

motion to suppress in part, concluding that there was reasonable suspicion for the initial

traffic stop, but that law enforcement unreasonably prolonged the detention of Spivey
after the primary purpose of the stop was concluded. The trial court suppressed all

physical and testimonial evidence obtained from the prolonged detention, which

included the methamphetamine that was found. Pursuant to article 44.01(a)(5) of the

Code of Criminal Procedure, the State appeals the trial court’s ruling on Spivey’s motion

to suppress. See TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5). We reverse and remand.

                                    Standard of Review

         We review the trial court's ruling on a motion to suppress evidence for an abuse

of discretion, using a bifurcated standard. See Crain v. State, 315 S.W.3d 43, 48 (Tex. Crim.

App. 2010); Guzman v. State, 955 S.W.2d 85, 88-89 (Tex. Crim. App. 1997). We give “almost

total deference” to the trial court's findings of historical fact that are supported by the

record and to mixed questions of law and fact that turn on an evaluation of credibility

and demeanor.       Guzman, 955 S.W.2d at 89.       We review de novo the trial court's

determination of the law and its application of law to facts that do not turn upon an

evaluation of credibility and demeanor. Id. When the trial court has not made a finding

on a relevant fact, we imply the finding that supports the trial court's ruling, so long as it

finds some support in the record. State v. Kelly, 204 S.W.3d 808, 818-19 (Tex. Crim. App.

2006); see Moran v. State, 213 S.W.3d 917, 922 (Tex. Crim. App. 2007). We will uphold the

trial court's ruling if it is reasonably supported by the record and is correct under any

theory of law applicable to the case. State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App.

2006).


State v. Spivey                                                                         Page 2
        When ruling on a motion to suppress, the trial judge is the sole trier of fact and

judge of the credibility of the witnesses and the weight to be given their testimony. Wiede

v. State, 214 S.W.3d 17, 24-25 (Tex. Crim. App. 2007). When reviewing a trial court's ruling

on a motion to suppress, we view all of the evidence in the light most favorable to the

ruling. Garcia-Cantu v. State, 253 S.W.3d 236, 241 (Tex. Crim. App. 2008).

        When a trial judge makes explicit fact findings on a motion to suppress, an

“appellate court [must first] determine whether the evidence (viewed in the light most

favorable to the trial court's ruling) supports these fact findings.” Kelly, 204 S.W.3d at

818. “The appellate court then reviews the trial court's legal ruling[s] de novo unless the

trial court's supported-by-the-record explicit fact findings are also dispositive of the legal

ruling.” Id.

                                          Analysis

        In two issues, the State contends that the trial court abused its discretion by

suppressing the methamphetamine and Spivey’s statements because the trial court failed

to consider the totality of the circumstances when determining if officers had reasonable

suspicion to prolong the traffic stop. We agree.

THE TRIAL COURT’S FINDINGS OF FACT

        Here, the trial court made forty-three findings of fact. Among the findings made

are that Officer Darryl Welch and Officer Michael Willett of the Mart Police Department

observed Spivey at around 11 p.m. in the parking lot of a twenty-four hour CEFCO gas


State v. Spivey                                                                         Page 3
station in Mart, Texas. The two officers observed Spivey for approximately ten minutes

as he looked through a trashcan and moved his vehicle to a couple of different spots in

the parking lot.    Neither officer recognized Spivey or the vehicle.        Officer Willett

confirmed that the vehicle had an expired registration sticker.

         Officer Willett conducted a routine traffic stop of the vehicle for the expired

registration sticker as the vehicle was leaving the CEFCO parking lot. During the traffic

stop, Spivey explained that he had lost a spare key to his car and was looking for his lost

key in the CEFCO parking lot. While discussing the purpose of the traffic stop, Spivey

“continued to look for his license, insurance[,] and keys in the areas around him in his

driver's seat.” Because Spivey “continued to rummage and everything through the

vehicle,” Officer Willett asked Spivey to step out of the passenger vehicle to conduct a

Terry frisk for officer safety. While conducting the pat down, Officer Willett questioned

Spivey about a “soft bulge” in his right pocket. Spivey told Officer Willett it was money,

and Spivey removed the money at Officer Willett’s request.

        Officer Willett completed a check of Spivey's driver's license, determined that

there were no outstanding warrants against Spivey, and confirmed the automobile's

registration and proof of insurance. Officer Willett asked Spivey if there was anything

illegal in the vehicle to which Spivey replied there was not anything illegal in the vehicle.

Officer Willett did not observe any contraband in plain view inside the vehicle or on

Spivey’s person. Nevertheless, Officer Willett informed Spivey that he was going to have


State v. Spivey                                                                        Page 4
a canine conduct “an open-air canine sniff of the passenger vehicle.” Officer Willett did

not issue a ticket or warning to Spivey for the expired registration.

        It took thirteen minutes and forty-one seconds for the canine and its handler,

Sergeant Cosper, to arrive. Three minutes after arriving, Sergeant Cosper conducted the

canine sniff of Spivey’s vehicle. The canine alerted on the vehicle, and Spivey was placed

in handcuffs. Thereafter, Officer Willet, Officer Welch, and the Sergeant Cosper searched

Spivey’s vehicle and found a lockable, closed container in the trunk of the vehicle that

contained illegal contraband.

        The trial court also made the following findings of fact:

        Finding of Fact No. 33: Based on Officer Willett’s testimony and BWC
        [body-worn camera], Officer Willett did not articulate any additional facts to
        support any unrelated investigation.

        Finding of Fact No. 34: Based on Officer Willett’s testimony and BWC,
        Officer Willet[t] did not articulate any facts of criminal activity beyond the
        scope of the Expired Registration violation.

(Emphasis in original). However, there are several facts asserted in Officer Willett’s

testimony that undermine Findings of Fact Nos. 33 and 34, as well as Conclusion of Law

Nos. 12, 13, 14, 15, 16, 17, and 18, which concluded that Officer Willett did not provide

reasonable, articulable facts to lawfully support the continued detention of Spivey and

that the lack of reasonable suspicion rendered the prolonged detention of Spivey

unreasonable.




State v. Spivey                                                                          Page 5
        Specifically, in his testimony at the suppression hearing, Officer Willett testified

that he and Officer Welch believed Spivey was trying to wait them out in the CEFCO

parking lot because Officer Welch was in a highly visible, marked patrol car.

Additionally, Officer Willett recounted that Spivey was nervous, sweating, and

“spastically moving about the vehicle” during the traffic stop. The “soft bulge” in

Spivey’s pocket was two rolls of cash that amounted to “close to $2,000.” Officer Willett

testified that “it’s not common for people to carry rolls of money generally,” and that “it

was a larger amount.             It’s common whenever people are purchasing narcotics.”

Furthermore, when Officer Willett asked if there was anything illegal in the vehicle,

Spivey “advised that he was not the only person that drives the vehicle . . . .” This was a

red flag to Officer Willett because “if you’re sure that there’s nothing illegal in the vehicle,

you’d be confident and you wouldn’t have to advise me that other people drive the

vehicle.” Officer Willett then stated that it is common for people possessing drugs to say

that they are not the only person who had access to the vehicle.

        These additional facts, when combined with Spivey’s strange behavior observed

in the CEFCO parking, establish that Officer Willett had reasonable suspicion for the

continued detention of Spivey. 1 See State v. Cortez, 543 S.W.3d 198, 204 (Tex. Crim. App.




        1 “Whether the facts known to the officer at the time of the detention amount to reasonable
suspicion is a mixed question of law that is reviewed de novo on appeal.” State v. Kerwick, 393 S.W.3d 270,
273 (Tex. Crim. App. 2013) (citing Ornelas v. United States, 517 U.S. 690, 699, 116 S. Ct. 1657, 1663, 134 L. Ed.
2d 911 (1996); State v. Mendoza, 365 S.W.3d 666, 670 (Tex. Crim. App. 2012)).

State v. Spivey                                                                                          Page 6
2018) (“Each case involving an officer’s stop must be evaluated objectively, under the

totality of the circumstances, to determine whether the officer acted reasonably.”);

Jaganathan v. State, 479 S.W.3d 244, 247 (Tex. Crim. App. 2015) (“Reasonable suspicion

exists if the officer has specific articulable facts that, when combined with rational

inferences from those facts, would lead him to reasonably suspect that a particular person

has engaged or is (or soon will be) engaged in criminal activity.”); Garcia v. State, 43

S.W.3d 527, 530 (Tex. Crim. App. 2001) (noting that we review a reasonable suspicion

determination by considering the totality of the circumstances); see also Ramirez-Tamayo

v. State, 537 S.W.3d 29, 36 (Tex. Crim. App. 2017) (“A seizure justified only by a traffic

violation becomes unlawful if prolonged beyond the time reasonably required to conduct

the traffic stop. . . . Thus, continuing a brief investigatory detention beyond the time

necessary to conduct a traffic stop requires reasonable suspicion of criminal activity apart

from the traffic violation.” (citing Rodriguez v. United States, 575 U.S. 348, 350, 357, 135 S.

Ct. 1609, 1612, 1616, 191 L. Ed. 2d 492 (2016)). As such, we conclude that Findings of Fact

Nos. 33 and 34, as well as Conclusion of Law Nos. 12, 13, 14, 15, 16, 17, and 18 are not

supported by the record and, thus, are not entitled to any deference by this Court. See

State v. Whittington, 401 S.W.3d 263, 271 (Tex. App.—San Antonio 2013, no pet.) (“If,

however, the trial court’s findings and conclusions are not supported by the record, we

are not bound by them.” (citing State v. Mazuca, 375 S.W.3d 294, 308-09 (Tex. Crim. App.

2012) (rejecting the trial court’s conclusion on “the flagrancy of the police action” because


State v. Spivey                                                                         Page 7
it was not supported by the record); Gonzales v. State, 369 S.W.3d 851, 854-55 (Tex. Crim.

App. 2012); Tucker v. State, 369 S.W.3d 179, 187 (Tex. Crim. App. 2012) (Alcala, J.,

concurring)).

WAITING FOR THE CANINE

        The duration of the stop may last no longer than necessary to effectuate the

purpose of the stop. Rodriguez, 575 U.S. at 354, 135 S. Ct. at 1614. If an investigatory stop

continues indefinitely, at some point it can no longer be justified as an investigative stop.

United States v. Sharpe, 470 U.S. 675, 685, 105 S. Ct. 1568, 1575, 84 L. Ed. 2d 605 (1985). Case

law imposes no rigid time limitation, and common sense and ordinary human experience

must govern over rigid criteria. Id. Once the computer check is completed, and the officer

knows that the driver has a current valid license, no outstanding warrants, and the car is

not stolen, the traffic stop investigation is fully resolved. Lerma v. State, 543 S.W.3d 184,

191 (Tex. Crim. App. 2018). However, if the officer develops reasonable suspicion during

a valid detention, and before the purpose of the original stop ends, that the detainee is

engaged in criminal activity, prolonged or continued detention is justified. See Haas v.

State, 172 S.W.3d 42, 52 (Tex. App.—Waco 2005, pet. ref’d).

        Here, after developing reasonable suspicion, Officer Willett called a drug dog to

investigate potential criminal drug activity. See Strauss v. State, 121 S.W.3d 486, 492 (Tex.

App.—Amarillo 2003, pet. ref’d) (recognizing that a sniff test by a drug dog is a minimally

intrusive method of investigation to confirm or dispel suspicions of the presence of


State v. Spivey                                                                          Page 8
narcotics). Based on relevant case law, the thirteen minute forty-one second wait for the

drug dog to arrive did not unduly prolong the stop. See Sharpe, 470 U.S. at 688, 105 S. Ct.

at 1576 (holding that a twenty–minute detention to await a drug dog was not

unreasonable); Strauss, 121 S.W.3d 486 (holding that a seventy-five-minute detention

while waiting for a drug dog was not unreasonable); Josey v. State, 981 S.W.2d 831, 840–

41 (Tex. App.—Houston [14th Dist.] 1998, pet. ref’d) (holding that a ninety-minute

detention from time of stop until the officers searched the vehicle was not unreasonable).

Therefore, unlike the trial court, we cannot conclude that the prolonged detention of

Spivey for the drug dog to arrive was unreasonable. We further conclude that the trial

court abused its discretion by granting Spivey’s motion to suppress. And because the

trial court suppressed both the contraband and statements made by Spivey based on the

conclusion that the prolonged detention was unreasonable, we sustain the State’s two

issues on appeal.

                                       Conclusion

         Based on the foregoing, we reverse the trial court’s order granting Spivey’s

motion to suppress and remand to the trial court for further proceedings consistent with

this opinion.




                                         MATT JOHNSON
                                         Justice



State v. Spivey                                                                      Page 9
Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
(Chief Justice Gray dissenting with a note)*
Reversed and remanded
Opinion delivered and filed October 5, 2022
Do not publish
[CR25]

*(Chief Justice Gray dissents. A separate opinion will not issue.)




State v. Spivey                                                      Page 10